  USDC IN/ND case 2:18-cv-00244-PPS document 48 filed 04/23/20 page 1 of 1


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION


DENNIS R. SERAMUR d/b/a DENNIS &                  )
SONS BUILDERS,                                    )
                                                  )
                     Plaintiff,                   )      Case No. 2:18-cv-244-PPS
                                                  )
       v.                                         )
                                                  )
PARADIGM LIAISON SERVICES, LLC                    )
And THE PARADIGM ALLIANCE, INC.                   )
                                                  )
                     Defendants.                  )

                                          ORDER

       On April 22, 2020, the parties filed a Joint Stipulation of Dismissal, with

prejudice, pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(ii). This was a putative class action,

but no class certification had been sought and no class had been certified, so the class

allegations will be dismissed without prejudice.

       ACCORDINGLY: This case is DISMISSED, with prejudice, as to the named

Plaintiff and Defendants only. The Clerk is directed to CLOSE this case.

       SO ORDERED on April 23, 2020.


                                          /s/ Philip P. Simon
                                          PHILIP P. SIMON, JUDGE
                                          UNITED STATES DISTRICT COURT
